 

Exhibit 10.1

 

Hallmark Financial Services, Inc.
2015 Long Term Incentive Plan

 

(As Approved by Shareholders May 29, 2015)

 

Section 1Purpose

 

HALLMARK FINANCIAL SERVICES, INC. (the “Corporation”) establishes this 2015 LONG
TERM INCENTIVE PLAN (the “2015 LTIP”) to:

 

(a)          attract and retain key executive and managerial employees;

 

(b)          motivate participating employees, by means of appropriate
incentives, to achieve long-range goals;

 

(c)          attract and retain well-qualified individuals to serve as members
of the Corporation's Board of Directors (the “Board”);

 

(d)          provide incentive compensation opportunities that are competitive
with those of other corporations; and

 

(e)          further identify the interests of directors and eligible employees
with those of the Corporation's other stockholders through compensation
alternatives based on the Corporation's Common Stock;

 

and thereby promote the long-term financial interest of the Corporation,
including the growth in value of the Corporation's equity and enhancement of
long-term stockholder return.

 

Section 2Scope

 

Awards under the 2015 LTIP may be granted in the form of (a) incentive stock
options (“incentive stock options”) as provided in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), (b) non-qualified stock options
(“non-qualified options”) (unless otherwise indicated, references in the 2015
LTIP to “options” include incentive stock options and non-qualified options),
(c) shares of the Common Stock of the Corporation (the “Common Stock”) that are
restricted as provided in Section 12 hereof (“restricted shares”), or (d) units
representing the right to receive shares of the Common Stock as provided in
Section 13 hereof (“restricted stock units”). Stock appreciation rights
(“rights”) may accompany options. Rights may also be granted without
accompanying options. The maximum aggregate number of shares of Common Stock
with respect to which options, restricted shares, restricted stock units, and
rights granted without accompanying options may be granted from time to time
under the 2015 LTIP shall be 2,000,000 shares (subject to adjustment as
described in Section 16 hereof). Shares of Common Stock with respect to which
awards are granted may be, in whole or in part, authorized and unissued shares
or authorized and issued shares reacquired and held in the treasury of the
Corporation, as the Board shall from time to time determine. If for any reason
(other than the surrender of options or Deemed Options (as defined in
Section 9(b)) upon exercise of rights as provided in Section 9 hereof) any
shares as to which an option has been granted cease to be subject to purchase
thereunder, or any restricted shares are forfeited to the Corporation, or any
shares cease to be issuable with respect to restricted stock units, or any right
issued without accompanying options terminates or expires without being
exercised, then the shares in respect of which such option or right was granted,
or which relate to such restricted shares or restricted stock units, shall
become available for subsequent awards under the 2015 LTIP.

 

  

   

 

Section 3Effective Date

 

The 2015 LTIP shall become effective on the calendar day immediately following
the date the 2015 LTIP is approved by the stockholders of the Corporation. If
the stockholders of the Corporation approve the 2015 LTIP, it shall terminate on
the tenth anniversary of its effective date.

 

Section 4Administration

 

(a)          The 2015 LTIP shall be administered, construed and interpreted
solely by the Compensation Committee, or any successor thereto, of the Board
(the “Committee”). The Committee shall consist of two or more directors. Unless
otherwise determined by the Board, each member of the Compensation Committee
shall be (i) a “non-employee director” within the meaning of Rule 16b-3 under
the Securities Exchange Act of 1934, as amended (the “1934 Act”), and (ii) an
“outside director” as defined under Section 162(m) of the Code, unless
administration of this Plan by “outside directors” is not then required in order
to qualify for tax deductibility under Section 162(m) of the Code.

 

(b)          Subject to the express provisions of Rule 16b-3 promulgated under
the 1934 Act and Treasury regulation §1.162-27, the Committee shall have plenary
authority in its sole discretion, and subject to the express provisions of the
2015 LTIP, to grant options, to determine the purchase price of the Common Stock
covered by each option (the “exercise price”), the term of each option, the
employees to whom, and the time or times at which, options shall be granted and
the number of shares to be covered by each option; to designate options as
incentive stock options or non-qualified options and to determine which options
shall be accompanied by rights; to grant rights without accompanying options; to
determine the employees to whom and the time or times at which such rights shall
be granted and the exercise price, term, and number of shares of Common Stock
covered by any Deemed Option corresponding thereto; to grant restricted shares
and to determine the term of the restricted period and other conditions
applicable to such restricted shares, the employees to whom and the time or
times at which restricted shares shall be granted and the number of restricted
shares to be covered by each grant; to grant restricted stock units and to
determine the period of continued employment prior to the vesting of all or any
portion of the restricted stock units (the “vesting period”), any criteria
pertaining to the performance of the Corporation or any of its subsidiaries,
divisions or business units which may be a condition to the issuance of shares
attributable to all or any portion of restricted stock units (“performance
criteria”), and any other conditions applicable to such restricted stock units;
to determine the employees to whom and the time or times at which restricted
stock units shall be granted and the number of shares (or formula for
determining the number of shares) of Common Stock to be covered by each grant;
to interpret the 2015 LTIP; to prescribe, amend and rescind rules and
regulations relating to the 2015 LTIP; to determine the terms and provisions of
the option, right, restricted share and restricted stock unit agreements entered
into in connection with awards under the 2015 LTIP; to prepare and distribute in
such manner as the Committee determines to be appropriate information concerning
the 2015 LTIP; and to make all other determinations deemed necessary or
advisable for the administration of the 2015 LTIP. The Committee may delegate to
one (1) or more of its members or to one (1) or more agents such administrative
duties as it may deem advisable, and the Committee or any person to whom it has
delegated duties as aforesaid may employ one or more persons to render advice
with respect to any responsibility the Committee or such person may have under
the 2015 LTIP; provided, however, that the Committee shall not delegate its
authority to construe and interpret the 2015 LTIP, to determine which employees
may participate in the 2015 LTIP, or its authority to make grants of options,
restricted shares, restricted stock units and rights or any authority which
pertains to awards granted to persons subject to Section 16(b) of the 1934 Act
or Section 162(m) of the Code.

 

Hallmark 2015 Long Term Incentive PlanPage 2

   

 

(c)          Subject to the express provisions of Rule 16b-3 promulgated under
the 1934 Act and Treasury regulation §1.162-27, the Committee may adopt such
rules as it deems necessary, desirable or appropriate. The Committee may act at
a meeting or in writing without a meeting. The Committee shall elect one of its
members as chairman, appoint a secretary (who may or may not be a Committee
member) and advise the Board of such actions. The secretary shall keep a record
of all minutes and forward all necessary communications to the Corporation. A
majority of the Committee shall constitute a quorum. All decisions of the
Committee shall be made by a vote of not less than a majority of the Committee
members present at a meeting of the Committee at which a quorum is present or by
a written consent signed by all of the members of the Committee. A dissenting
Committee member who, within a reasonable time after he has knowledge of any
action or failure to act in accordance with the preceding sentence, registers
his dissent in writing delivered to the other Committee members and to the
Board, shall not be responsible for any such action or failure to act.

 

(d)          The Corporation shall pay all usual and reasonable expenses of the
Committee, and no member shall receive compensation with respect to his services
for the Committee except as may be authorized by the Board. The Committee may
employ attorneys, consultants, accountants or other persons, and the Committee,
the Corporation and its officers and directors shall be entitled to rely upon
the advice, opinions or valuations of any such persons. All actions taken and
all interpretations and determinations made by the Committee in good faith shall
be final and binding upon all employees who have received awards, the
Corporation and all other interested persons. No member of the Committee shall
be personally liable for any action, determination, or interpretation taken or
made in good faith with respect to the 2015 LTIP or awards made thereunder, and
the Corporation shall indemnify and hold harmless each member of the Committee
against all loss, cost, expenses or damages occasioned by any act or omission to
act in connection with any such action, determination or interpretation under or
of the 2015 LTIP, consistent with the Corporation's articles of incorporation
and bylaws.

 

(e)          Subject to such limitations or restrictions as may be imposed by
the Code or other applicable law, the Committee may grant to an employee who has
been granted an award under the 2015 LTIP or any other benefit plan maintained
by the Corporation or any of its subsidiaries, or any predecessor or successor
thereto, in exchange for the surrender and cancellation of such prior award, a
new award with such terms and conditions as the Committee may deem appropriate
and consistent with the provisions of the 2015 LTIP.

 

Hallmark 2015 Long Term Incentive PlanPage 3

   

 

(f)          At any time that a member of the Committee is not a “qualified
member,” which shall mean a member who is (i) a “non-employee director” within
the meaning of Rule 16b-3(b)(3) promulgated under the 1934 Act and (ii) an
“outside director” within the meaning of Treasury regulation §1.162-27, any
action of the Committee relating to an award granted or to be granted to an
employee who is then subject to Section 16 of the 1934 Act in respect of the
Corporation, or relating to an award intended by the Committee to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code and regulations thereunder, may be taken either (A) by a subcommittee,
designated by the Committee, composed solely of two or more qualified members,
or (B) by the Committee but with each such member who is not a qualified member
abstaining or recusing himself or herself from such action; provided, however,
that, upon such abstention or recusal, the Committee remains composed solely of
two or more qualified members. Such action, authorized by such a subcommittee or
by the Committee upon the abstention or recusal of such non-qualified member(s),
shall be the action of the Committee for purposes of this Plan. Any action of
the Committee shall be final, conclusive and binding on all persons.

 

(g)          Notwithstanding the powers of the Committee set forth in this
Section 4, no award may be repriced, replaced, regranted through cancellation,
or modified without approval of the Corporation's stockholders (except in
connection with a change in the Corporation's capitalization as described in
Section 16) if the effect would be to reduce the exercise price for the shares
of Common Stock underlying such award.

 

Section 5Eligibility Factors To Be Considered in Granting Awards

 

(a)          Awards shall be granted only to persons who are employees of the
Corporation or one (1) or more of its subsidiaries (as defined below) or
directors of the Corporation who are not employees of the Corporation
(“non-employee directors”). In determining the individuals to whom awards shall
be granted, the number of shares of Common Stock with respect to which each
award shall be granted, and the terms and conditions of each award, the
Committee shall take into account the nature of the individual's duties, his or
her present and potential contributions to the growth and success of the
Corporation, and such other factors as the Committee shall deem relevant in
connection with accomplishing the purposes of the 2015 LTIP.

 

(b)          For purposes of the 2015 LTIP, the term “subsidiary” means any
corporation (other than the Corporation) or other entity of which the
Corporation owns, directly or indirectly, a majority of the voting power of the
voting equity securities or equity interest.

 

(c)          Unless a different meaning is indicated or required by the context
and except in the case of application of Section 10, the term “employee” as used
in the Plan shall include a non-employee director of the Corporation, and the
term “employed” or “employment” shall include service by a non-employee director
as a member of the Board.

 

Hallmark 2015 Long Term Incentive PlanPage 4

   

 

Section 6Option Price; Fair Market Value

 

The per share exercise price of each option for shares of Common Stock shall be
determined by the Committee, but shall not in any event be less than the Fair
Market Value per Share on the date the option is granted. For purposes of the
2015 LTIP, the term “Fair Market Value per Share” as of any date shall mean for
shares of Common Stock with respect to which restricted shares, restricted stock
units, options and rights shall be granted, the closing price of the Common
Stock on such date (or if there are no sales on such date, on the next preceding
date on which there were sales), as reported on the principal consolidated
transaction reporting system for the principal national securities exchange on
which the Common Stock is listed or admitted to trading, or if the Common Stock
is not listed or admitted to trading on any national securities exchange, the
closing price of the Common Stock as reported on the National Market System of
the National Association of Securities Dealers, Inc Automated Quotation System
(“NASDAQ”), or if the Common Stock is not listed or admitted to trading on the
NASDAQ National Market System, the last quoted sales price or, if not so quoted,
the average of the high bid and low asked prices in the over-the-counter market,
as reported by the NASDAQ System or such other system as may then be in use, or
if the Common Stock is not reported on any such system and is not listed or
admitted to trading on any national securities exchange, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in the Common Stock selected by the Board, or if no such market maker
is making a market in the Common Stock, the fair value of the Common Stock as
determined in good faith by the Board; provided, however, that in any event the
Fair Market Value per Share shall be appropriately adjusted to reflect events
described in Section 16 hereof. The Committee shall determine the date on which
an option is granted, provided that such date is consistent with the Code and
any applicable rules or regulations thereunder. In the absence of such
determination, the date on which the Committee adopts a resolution granting an
option shall be considered the date on which such option is granted, provided
that the employee to whom the option is granted is promptly notified of the
grant and a written option agreement is duly executed as of the date of the
resolution. The exercise price so determined shall also be applicable in
connection with the exercise of any related right.

 

Section 7Term of Options

 

The term of each option granted under the 2015 LTIP shall be as the Committee
shall determine, but in no event shall any option have a term of more than
10 years from the date of grant, subject to earlier termination as provided in
Sections 14 and 15 hereof. If the holder of an incentive stock option owns, at
the time the incentive stock option is granted, stock of the Corporation
possessing more than 10% of the combined voting power of all classes of stock of
the Corporation or any subsidiary, the term of such incentive stock option shall
not exceed five (5) years from the date of grant.

 

Section 8Exercise of Options

 

(a)          Subject to the provisions of the 2015 LTIP and unless otherwise
provided in the option agreement, an option granted under the 2015 LTIP shall
become 100% vested at the earliest of (i) the employee's retirement from
employment at or after Retirement Age (as defined in Section 14 hereof), or
(ii) the employee's death or total and permanent disability (as defined in
Section 15 hereof), or (iii) a Change in Control (as defined in Section 21
hereof). Prior to becoming 100% vested, each option shall become exercisable in
such cumulative installments and upon such events as the Committee may determine
in its sole discretion. The Committee may also, in its sole discretion,
accelerate the exercisability of any option or installment thereof at any time.

 

Hallmark 2015 Long Term Incentive PlanPage 5

   

 

(b)          An option may be exercised at any time or from time to time
(subject, in the case of an incentive stock option, to such restrictions as may
be imposed by the Code), as to any or all full shares of Common Stock as to
which the option has become exercisable; provided, however, that an option shall
not be exercised at any time as to less than 100 shares (or less than the number
of full shares of Common Stock as to which the option is then exercisable, if
that number is less than 100 shares).

 

(c)          At the time of exercise of any option, the per share exercise price
of such option shall be paid in full for each share of Common Stock with respect
to which such option is exercised. Payment may be made in cash or, with the
approval of the Committee, in shares of the Common Stock, valued at the Fair
Market Value per Share on the date of exercise. An option holder may also make
payment at the time of exercise of an option, with the approval of the
Committee, by delivering to the Corporation a properly executed exercise notice
together with irrevocable instructions to a broker approved by the Corporation,
that upon such broker's sale of shares with respect to which such option is
exercised, it is to deliver promptly to the Corporation the amount of sale
proceeds necessary to satisfy the option exercise price and any required
withholding taxes; provided, however, that the right to facilitate an option
exercise by the use of a broker transaction shall, for individuals subject to
Section 16 of the 1934 Act and members of the Board, be available only to the
extent allowed pursuant to the Sarbanes-Oxley Act of 2002 and applicable rules
and regulations of the Securities and Exchange Commission.

 

(d)          Upon the exercise of an option or portion thereof in accordance
with the 2015 LTIP, the option agreement and such rules and regulations as may
be established by the Committee, the holder thereof shall have the rights of a
stockholder with respect to the Common Stock issued as a result of such
exercise.

 

Section 9Award and Exercise of Rights

 

(a)          The Committee may grant a right as a primary right or an additional
right in the manner set forth in this Section 9. A right granted in connection
with an option must be granted at the time the option is granted. Each right
shall be subject to the same terms and conditions as the related option or
Deemed Option (as described in Section 9(b)) and shall be exercisable only to
the extent the option or Deemed Option is exercisable.

 

Hallmark 2015 Long Term Incentive PlanPage 6

   

 

(b)          The Committee may award a primary right either alone or in
connection with any option granted under the 2015 LTIP. Each primary right
granted without a corresponding option shall nevertheless be deemed for certain
purposes described in this Section 9 to have been accompanied by an option (a
“Deemed Option”). A Deemed Option shall have no value, and no shares of Common
Stock (or other consideration) shall be delivered upon exercise thereof, but
such Deemed Option shall serve solely to establish the terms and conditions of
the corresponding primary right. At the time of grant of a primary right not
granted in connection with an option, the Committee shall set forth the terms
and conditions of the corresponding Deemed Option. The terms and conditions of
such Deemed Option shall include all terms and conditions that at the time of
grant are required, and, in the discretion of the Committee, may include any
additional terms and conditions that at such time are permitted, to be included
in options granted under the 2015 LTIP. A primary right shall entitle the
employee to surrender unexercised the related option or Deemed Option (or any
portion or portions thereof that the employee determines to surrender) and to
receive in exchange, subject to the provisions of the 2015 LTIP and such rules
and regulations as from time to time may be established by the Committee, a
payment having an aggregate value equal to (i) the excess of (A) the Fair Market
Value per Share on the exercise date over (B) the per share exercise price of
the option or Deemed Option, multiplied by (ii) the number of shares of Common
Stock subject to the option, Deemed Option or portion thereof that is
surrendered. Surrender of an option or Deemed Option or portion thereof in
exchange for a payment as described in this Section is referred to as the
“exercise of a primary right.” Upon exercise of a primary right, payment shall
be made in the form of cash, shares of Common Stock, or a combination thereof,
as elected by the employee. Shares of Common Stock paid upon exercise of a
primary right will be valued at the Fair Market Value per Share on the exercise
date. Cash will be paid in lieu of any fractional share of Common Stock based
upon the Fair Market Value per Share on the exercise date. Subject to Section 18
hereof, no payment will be required from the employee upon exercise of a primary
right.

 

(c)          The Committee may award an additional right in connection with any
option granted under the 2015 LTIP. An additional right shall entitle the
employee to receive, upon the exercise of a related option, a cash payment equal
to (i) the product determined by multiplying (A) the excess of (x) the Fair
Market Value per Share on the date of exercise of the related option over
(y) the option price per share at which such option is exercisable by (B) the
number of shares of Common Stock with respect to which the related option is
being exercised, multiplied by (ii) a percentage factor (which may be any
percentage factor equal to or greater than 10% and equal to or less than 100%)
as determined by the Committee at the time of the grant of such additional right
or as determined in accordance with a formula for determination of such
percentage factor established by the Committee at the time of the grant of such
additional right. If the Committee specifies no other percentage factor or
formula at the time of grant of such additional right, the percentage factor
shall be deemed to be 100%. The Committee at any time, or from time to time,
after the time of grant may in its discretion increase such percentage factor
(or amend such formula so as to increase such factor) to not more than 100%.

 

(d)          Upon exercise of a primary right, the number of shares of Common
Stock subject to exercise under the related option or Deemed Option shall
automatically be reduced by the number of shares of Common Stock represented by
the option, Deemed Option or portion thereof surrendered. Shares of Common Stock
subject to options, Deemed Options or portions thereof surrendered upon the
exercise of rights shall not be available for subsequent awards under the 2015
LTIP.

 

(e)          If neither the right nor, in the case of a right (whether primary
or additional) with a related option, the related option is exercised before the
end of the day on which the right ceases to be exercisable, such right shall be
deemed exercised as of such date and, subject to Section 18 hereof, a payment in
the amount prescribed by Section 9(b) or Section 9(c), as the case may be, shall
be paid to the employee in cash.

 

Hallmark 2015 Long Term Incentive PlanPage 7

   

 

Section 10Incentive Stock Options

 

(a)          The Committee shall designate the employees to whom incentive stock
options, as described in Section 422 of the Code or any successor section
thereto, are to be awarded under the 2015 LTIP and shall determine the number of
shares of Common Stock to be covered by each incentive stock option. Incentive
stock options shall be awarded only to employees of the Corporation or of its
corporate subsidiaries, and non-employee directors shall not be eligible to
receive awards of incentive stock options. In no event shall the aggregate Fair
Market Value Per Share of all Common Stock (determined at the time the option is
awarded) with respect to which incentive stock options are exercisable for the
first time by an individual during any calendar year (under all plans of the
Corporation and its subsidiaries) exceed $100,000.

 

(b)          The purchase price of a share of Common Stock under each incentive
stock option shall be determined by the Committee; provided, however, that in no
event shall such price be less than 100% of the Fair Market Value Per Share as
of the date of grant (or 110% of such Fair Market Value Per Share if the holder
of the incentive stock option owns stock of the Corporation possessing more than
10% of the combined voting power of all classes of stock of the Corporation or
any subsidiary).

 

(c)          Except as provided in Sections 14 and 15 hereof, no incentive stock
option shall be exercised at any time unless the holder thereof is then an
employee of the Corporation or one of its subsidiaries. For this purpose,
“subsidiary” shall include an entity that becomes a subsidiary after the grant
of an incentive stock option and which subsequently employs the grantee as long
as the grantee was, from the date of grant of the incentive stock option until
the date of transfer to the new subsidiary, an employee of either the
Corporation or a subsidiary of the Corporation.

 

(d)          In the event of amendments to the Code or applicable rules or
regulations relating to incentive stock options subsequent to the date hereof,
the Corporation shall amend the provisions of the 2015 LTIP, and the Corporation
and the employees holding such incentive stock options shall agree to amend
outstanding option agreements to conform to such amendments.

 

Section 11Transferability of Awards

 

(a)          The Committee may, in its discretion, permit a holder of an award,
other than an incentive stock option, to transfer all or any portion of the
award, or authorize all or a portion of such award granted to be on terms which
permit transfer by such holder; provided that, in either case, the transferee or
transferees must be any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, in each case with respect to the original
holder of the award (the “original holder”), any person sharing the original
holder's household (other than a tenant or employee of the Corporation), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the original holder) control the
management of assets, or any other entity in which these persons (or the
original holder) own more than fifty percent of the voting interests
(collectively, “permitted transferees”); provided further that, (i) there may be
no consideration for any such transfer and (ii) subsequent transfers of awards
transferred as provided above shall be prohibited except subsequent transfers
back to the original holder and transfers to other permitted transferees of the
original holder.

 

Hallmark 2015 Long Term Incentive PlanPage 8

   

 

(b)          An award may, in the Committee's discretion, be transferred to a
permitted transferee, pursuant to a domestic relations order entered or approved
by a court of competent jurisdiction only upon delivery to the Corporation of
written notice of such transfer and a certified copy of such order.

 

(c)          Notwithstanding anything to the contrary in this Section 11, an
incentive stock option shall not be transferable other than by will or the laws
of descent and distribution. Except as expressly permitted by Section 11(a) and
Section 11(b), awards shall not be transferable other than by will or the laws
of descent and distribution.

 

(d)          Following the transfer of any award as contemplated by this
Section 11, such award shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, provided that the
provisions of the award relating to exercisability shall continue to be applied
with respect to the original holder and, following the occurrence of any such
events described therein, the award shall be exercisable by the permitted
transferee, the recipient under a qualified domestic relations order, the estate
or heirs of a deceased award holder, or other transferee, as applicable, only to
the extent and for the periods that would have been applicable in the absence of
the transfer.

 

(e)          Any award holder desiring to transfer an award as permitted under
this Section 11 shall make application therefor in the manner and time specified
by the Committee and shall comply with such other requirements as the Committee
may require to assure compliance with all applicable securities laws. The
Committee shall not give permission for such a transfer if it may not be made in
compliance with all applicable federal, state and foreign securities laws.

 

(f)          To the extent the issuance to any permitted transferee of any
shares of Common Stock issuable pursuant to awards transferred as permitted in
this Section 11 is not registered pursuant to an effective registration
statement of the Corporation generally covering the shares to be issued pursuant
to the 2015 LTIP, the Corporation shall not have any obligation to register the
issuance of any such shares of Common Stock to any such transferee.

 

Section 12Award and Delivery of Restricted Shares

 

(a)          At the time an award of restricted shares is made, the Committee
shall establish a period or periods of time (each a “Restricted Period”)
applicable to such award that shall not be more than 10 years. Each award of
restricted shares may have a different Restricted Period or Restricted Periods.
The Committee may, in its sole discretion, at the time an award is made, provide
for the incremental lapse of Restricted Periods with respect to a portion or
portions of the restricted shares awarded, and for the lapse or termination of
restrictions upon all or any portion of the restricted shares upon the
satisfaction of other conditions in addition to or other than the expiration of
the applicable Restricted Period. The Committee may also, in its sole
discretion, shorten or terminate a Restricted Period or waive any conditions for
the lapse or termination of restrictions with respect to all or any portion of
the restricted shares. Notwithstanding the foregoing, all restrictions shall
lapse or terminate with respect to all restricted shares upon the earliest of
(i) the employee's retirement from employment at or after Retirement Age (as
defined in Section 14 hereof), or (ii) the employee's death or total and
permanent disability (as defined in Section 15 hereof), or (iii) a Change in
Control (as defined in Section 21 hereof).

 

Hallmark 2015 Long Term Incentive PlanPage 9

   

 

(b)          At the time a grant of restricted shares is made to an employee, a
stock certificate representing a number of shares of Common Stock equal to the
number of such restricted shares shall be registered in the employee's name but
shall be held in custody by the Corporation for such employee's account. The
employee shall generally have the rights and privileges of a stockholder as to
such restricted shares, including, without limitation, the right to vote such
restricted shares, except that, subject to the earlier lapse or termination of
restrictions as herein provided, the following restrictions shall apply: (i) the
employee shall not be entitled to delivery of the stock certificate evidencing
restricted shares until the expiration or termination of the Restricted Period
applicable to such shares and the satisfaction of any other conditions
prescribed by the Committee; (ii) none of the shares then subject to a
Restricted Period shall be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of during the Restricted Period applicable to such shares
and until the satisfaction of any other conditions prescribed by the Committee;
and (iii) all of the shares then subject to a Restricted Period shall be
forfeited and all rights of the employee to such restricted shares shall
terminate without further obligation on the part of the Corporation if the
employee ceases to be an employee of the Corporation or any of its subsidiaries
before the expiration or termination of such Restricted Period and the
satisfaction of any other conditions prescribed by the Committee applicable to
such restricted shares. Dividends in respect of restricted shares shall be
currently paid; provided, however, that in lieu of paying currently a dividend
of shares of Common Stock in respect of restricted shares, the Committee may, in
its sole discretion, register in the name of an employee a stock certificate
representing such shares of Common Stock issued as a dividend in respect of
restricted shares, and may cause the Corporation to hold such certificate in
custody for the employee's account subject to the same terms and conditions as
such restricted shares. Upon the forfeiture of any restricted shares, such
forfeited restricted shares shall transfer to the Corporation without further
action by the employee. The employee shall have the same rights and privileges,
and be subject to the same restrictions, with respect to any shares received
pursuant to Section 16 hereof.

 

(c)          Upon the expiration or termination of the Restricted Period
applicable to such shares and the satisfaction of any other conditions
prescribed by the Committee or at such earlier time as provided for herein, the
restrictions applicable to the shares subject to such Restricted Period shall
lapse and a certificate for a number of shares of Common Stock equal to the
number of restricted shares with respect to which the restrictions have expired
or terminated shall be delivered, free of all such restrictions, except any that
may be imposed by law, to the employee or the employee's Beneficiary (as defined
below). The Corporation shall not be required to deliver any fractional share of
Common Stock but shall pay to the employee or the employee's Beneficiary, in
lieu thereof, the product of (i) the Fair Market Value per Share (determined as
of the date the restrictions expire or terminate), and (ii) the fraction of a
share to which such employee would otherwise be entitled. Subject to Section 18
hereof, no payment will be required from the employee upon the issuance or
delivery of any Common Stock upon the expiration or termination of a Restricted
Period with respect to restricted shares. An employee's “Beneficiary” is a
person or persons (natural or otherwise) designated by such employee, pursuant
to a written instrument executed by such employee and filed with the Committee,
to receive any benefits payable hereunder in the event of such employee's death.

 

Hallmark 2015 Long Term Incentive PlanPage 10

   

 

Section 13Award of Restricted Stock Units

 

(a)          The Committee may make grants of restricted stock units to
employees and in each case shall establish as to each award the vesting period,
performance criteria (if any) and other terms and conditions to which the
restricted stock units are subject. A restricted stock unit shall entitle an
employee to receive from the Corporation a share of Common Stock, in all events
subject to the vesting period, performance criteria (if any) and other terms and
conditions of the award.

 

(b)          Restricted stock unit awards shall be subject to a minimum vesting
period of twelve consecutive months; provided the Committee may provide for
accelerated vesting upon (i) the employee's retirement from employment at or
after Retirement Age (as defined in Section 14 hereof), or (ii) the employee's
death or total and permanent disability (as defined in Section 15 hereof), or
(iii) a Change in Control (as defined in Section 21 hereof). The Committee may
also, in its sole discretion, accelerate the vesting of any restricted stock
unit at any time.

 

(c)          Restricted stock unit awards may be granted so as to qualify for
the performance-based exception under Code Section 162(m).

 

Section 14Termination of Employment

 

(a)          Unless otherwise determined by the Committee, in the event that the
employment of an employee to whom an option or right has been granted under the
2015 LTIP shall be terminated (except as set forth in Section 15 hereof), such
option or right may, subject to the provisions of the 2015 LTIP, be exercised
(to the extent that the employee was entitled to do so at the termination of his
employment) at any time within three (3) months after such termination or, in
the case of a non-employee director who ceases to serve as a member of the Board
or an employee whose termination results from retirement from employment at or
after the attainment of age 65 (the “Retirement Age”), within five (5) years
after such cessation of service or termination, but in no event later than the
date on which the option or right expires; provided, however, that, unless
otherwise determined by the Committee, any option or right held by an employee
whose employment is terminated for cause (as determined by the Board in its sole
discretion) or an employee who leaves the employ of the Corporation voluntarily
shall, to the extent not theretofore exercised, terminate upon the date of
termination of employment; and provided further, that (except as set forth in
Section 15 hereof) no incentive stock option may be exercised more than three
(3) months after the employee's termination of employment.

 

(b)          Unless otherwise determined by the Committee, if an employee to
whom restricted shares have been granted ceases to be an employee of the
Corporation or of a subsidiary prior to the end of the Restricted Period
applicable to such shares and the satisfaction of any other conditions
prescribed by the Committee for any reason other than death, total and permanent
disability (as defined in Section 15 hereof), or retirement from employment at
or after the Retirement Age, the employee shall immediately forfeit all shares
then subject to such Restricted Period.

 

Hallmark 2015 Long Term Incentive PlanPage 11

   

 

(c)          Unless otherwise determined by the Committee, if an employee to
whom restricted stock units have been awarded ceases to be an employee of the
Corporation or of a subsidiary prior to vesting of all such restricted stock
units and the satisfaction of any other conditions prescribed by the Committee
for any reason other than death, total and permanent disability (as defined in
Section 15 hereof), or retirement from employment at or after the Retirement
Age, the employee shall immediately forfeit all unvested restricted stock units.

 

(d)          Awards granted under the 2015 LTIP shall not be affected by any
change of duties or position so long as the holder continues to be an employee
of the Corporation or any subsidiary thereof. Any option, right, restricted
share or restricted stock unit agreement, and any rules and regulations relating
to the 2015 LTIP, may contain such provisions as the Committee shall approve
with reference to the determination of the date employment terminates and the
effect of leaves of absence. Any such rules and regulations with reference to
any award agreement shall be consistent with the provisions of the Code and any
applicable rules and regulations thereunder. Nothing in the 2015 LTIP or in any
award granted pursuant to the 2015 LTIP shall confer upon any employee any right
to continue in the employ of the Corporation or any subsidiary or interfere in
any way with the right of the Corporation or any subsidiary to terminate such
employment at any time.

 

Section 15Death or Total and Permanent Disability of Employee

 

If an employee to whom an option or right has been granted under the 2015 LTIP
shall die or suffer a total and permanent disability while employed by the
Corporation or a subsidiary, such option or right may be exercised, to the
extent that the employee was entitled to do so at the termination of employment
(including by reason of death or total and permanent disability), as set forth
herein by the employee, legal guardian of the employee (unless such exercise
would disqualify an option as an incentive stock option), a legatee or legatees
of the employee under the employee's last will, or by the employee's personal
representatives or distributees, whichever is applicable, at any time within one
(1) year after the date of the employee's death or total and permanent
disability, but in no event later than the date on which the option or right
terminates. Notwithstanding the above, if an employee who terminates employment
by reason of total and permanent disability shall die, a legatee or legatees of
such employee under the employee's last will, or the executor of such employee's
estate, shall only have the right to exercise such option or right, to the
extent that the employee was entitled to do so at the termination of employment,
during the period ending one (1) year after the date of the employee's
termination of employment by reason of total and permanent disability. For
purposes hereof, “total and permanent disability” shall have the meaning set
forth in the Corporation's long-term disability policy.

 

Section 16Adjustments upon Changes in Capitalization, etc.

 

Notwithstanding any other provision of the 2015 LTIP, the Committee shall adjust
the 2015 LTIP, the number and class of shares available thereunder and any
outstanding options, rights, restricted shares or restricted stock units to
prevent material dilution or enlargement, including adjustments in the event of
changes in the outstanding Common Stock by reason of stock dividends, split-ups,
recapitalizations, mergers, consolidations, combinations or exchanges of shares,
separations, reorganizations, liquidations and the like. In the event of any
offer to holders of Common Stock generally relating to the acquisition of their
shares, the Committee may make such adjustment as it deems equitable in respect
to outstanding options, rights, restricted shares and restricted stock units
including, in the Committee's discretion, revision of outstanding options,
rights, restricted shares and restricted stock units so that they may be
exercisable or redeemable for or payable in the consideration payable in the
acquisition transaction. Any such determination by the Committee shall be
conclusive. Any fractional shares resulting from such adjustments to options,
rights, restricted shares or restricted stock units shall be eliminated.

 

Hallmark 2015 Long Term Incentive PlanPage 12

   

 

Section 17Termination and Amendment

 

The Board shall have the right to amend, suspend or terminate the 2015 LTIP at
any time; provided, however, that an amendment shall be subject to stockholder
approval if such approval is required to comply with the Code, the rules of any
securities exchange or market system on which securities of the Company are
listed or admitted to trading at the time such amendment is adopted or any other
applicable laws. The Board may delegate to the Committee all or any portion of
its authority under this Section 17. If the 2015 LTIP is terminated, the terms
of the 2015 LTIP shall, notwithstanding such termination, continue to apply to
awards granted prior to such termination. In addition, except in the case of
adjustments made pursuant to Section 16 hereof, no suspension, termination,
modification or amendment of the 2015 LTIP may, without the consent of the
employee to whom an award shall theretofore have been granted, adversely affect
the rights of such employee under such award.

 

Section 18Withholding Tax

 

(a)          The Corporation shall have the right to deduct from all amounts
paid in cash under the 2015 LTIP in consequence of the exercise of an option or
right any taxes required by law to be withheld with respect to such cash
payments. Where an employee or other person is entitled to receive shares of
Common Stock pursuant to the exercise of an option or a right pursuant to the
2015 LTIP, or the vesting of a restricted stock unit, the Corporation shall have
the right to require the employee or such other person to pay to the Corporation
the amount of any taxes that the Corporation is required to withhold with
respect to such shares or, in lieu thereof, to retain, or sell without notice, a
sufficient number of such shares to cover the amount required to be withheld.
Upon the disposition (within the meaning of Section 424(c) of the Code) of
shares of Common Stock acquired pursuant to the exercise of an incentive stock
option prior to the expiration of the holding period requirements of
Section 422(a)(1) of the Code, the employee shall be required to give notice to
the Corporation of such disposition and the Corporation shall have the right to
require the payment of the amount of any taxes that are required by law to be
withheld with respect to such disposition.

 

(b)          Upon termination of the Restricted Period with respect to any
restricted shares (or such earlier time, if any, as an election is made by the
employee under Section 83(b) of the Code, or any successor provisions thereto,
to include the value of such shares in taxable income), the Corporation shall
have the right to require the employee or other person receiving shares of
Common Stock in respect of such restricted shares to pay to the Corporation the
amount of taxes that the Corporation is required to withhold with respect to
such shares of Common Stock or, in lieu thereof, to retain or sell without
notice a sufficient number of shares of Common Stock held by it to cover the
amount required to be withheld. The Corporation shall have the right to deduct
from all dividends paid with respect to restricted shares the amount of taxes
that the Corporation is required to withhold with respect to such dividend
payments.

 

Hallmark 2015 Long Term Incentive PlanPage 13

   

 

Section 19Written Agreements

 

Each award of options, rights, restricted shares or restricted stock units shall
be evidenced by a written agreement, executed by the employee and the
Corporation, which shall contain such restrictions, terms and conditions as the
Committee may require.

 

Section 20Effect on Other Stock Plans

 

The adoption of the 2015 LTIP shall have no effect on awards made or to be made
pursuant to other plans covering employees of the Corporation or its
subsidiaries, or any predecessors or successors thereto.

 

Section 21Change in Control

 

(a)          For purposes of this 2015 LTIP, the phrase “Change in Control”
means a change in ownership or control of the Corporation effected through any
of the following means:

 

(i)          a merger or consolidation of the Corporation with or into another
entity, or the exchange of securities (other than a merger or consolidation) by
the holders of the voting securities of the Corporation and the holders of
voting securities of any other entity, in either case in which the stockholders
of the Corporation immediately before the transaction do not own 50% or more of
the combined voting power of the voting securities of the surviving entity or
its parent immediately after the transaction;

 

(ii)         any merger in which the Corporation is the surviving entity but in
which securities possessing more than 50% of the total combined voting power of
the Corporation's outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
merger;

 

(iii)        the sale, transfer or other disposition of all or substantially all
of the assets of the Corporation in complete liquidation or dissolution of the
Corporation;

 

(iv)        the acquisition, at any time after the date hereof, by any “person”
or “group” of “beneficial ownership” (as each such term is used in
Regulation 13D promulgated under the 1934 Act) of securities possessing more
than 50% of the total combined voting power of the Corporation's outstanding
securities pursuant to a tender or exchange offer made to the Corporation's
stockholders the acceptance of which the Board has not recommended; or

 

Hallmark 2015 Long Term Incentive PlanPage 14

   

 

(v)         a change in the composition of the Board such that individuals who
on the day immediately following the effective date of the 2015 LTIP (the
“Determination Date”) constitute the members of the Board and any new director,
whose election to the Board or nomination for election to the Board by the
Corporation's stockholders was approved by a vote of at least a majority of the
directors then in office who either were directors at the Determination Date or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board.

 

(b)          Upon the occurrence of a Change in Control, with respect only to
awards held by individuals who are employees or directors of the Corporation
(and their permitted transferees pursuant to Section 11) at the occurrence of
the Change in Control, (i) all outstanding rights and options shall immediately
become fully vested and exercisable in full, including that portion of any right
or option that pursuant to the terms and provisions of the applicable award
agreement had not yet become exercisable (the total number of shares of Common
Stock to which a right or an option relates is referred to herein as the “Total
Shares”); (ii) the Restricted Period of any restricted shares shall immediately
be accelerated and the restrictions shall expire; and (iii) all restricted stock
units shall immediately be fully vested. Nothing in this Section 21(b) shall
impose on a holder the obligation to exercise any award immediately before or
upon the Change of Control, nor shall the holder forfeit the right to exercise
the award during the remainder of the original term of the award because of a
Change in Control or because the holder's employment is terminated for any
reason following a Change in Control.

 

(c)          The Corporation shall attempt to keep all holders informed with
respect to any Change in Control to the same extent that the Corporation informs
its stockholders of any such event.

 

Section 22Headings

 

Headings in this 2015 LTIP are inserted for convenience only and are not to be
considered in the construction of the provisions hereof.

 

Hallmark 2015 Long Term Incentive PlanPage 15

 

